Citation Nr: 0838718	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for migraine headaches, 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, 
secondary to PTSD.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing before the undersigned 
Acting Veterans Law Judge was held at the RO in August 2008.  
The hearing transcript has been associated with the claims 
file.

The issue of service connection for a lumbar spine disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's migraine headaches are not secondary to his 
service-connected PTSD.

2.  The veteran is not currently diagnosed with a 
cardiovascular disorder.

3.  The veteran withdrew his appeal of the issue of 
entitlement to service connection for hypertension on August 
7, 2008.




CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine 
headaches secondary to PTSD have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for service connection for a cardiovascular 
disorder secondary to PTSD have not been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of service connection 
for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Subsequently in March 2006, the AOJ provided notice of the 
effective date and disability rating regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice postdated the initial adjudication and 
the claim was not readjudicated, the Board finds that no 
prejudice resulted because the veteran had ample time to 
submit evidence and respond to the notice, and the evidence 
indicates that the veteran was able to effectively 
participate in the appeals process.  Additionally, because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a personal hearing.  Consequently, the Board finds 
the claims ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

Migraine Headaches

The record well documents that the veteran has chronic 
migraine headaches.  As the veteran has a current disability, 
the question remains whether the chronic migraine headaches 
are proximately due to, or the result of, his service-
connected PTSD.

May and June 2002 private treatment records report the 
veteran's history of headaches from "time to time" since 
approximately winter 2001, after exposure to "some kind of 
inhaled chemical" in August 2001.  See Northside Clinic 
treatment records.  Per the veteran, he was possibly exposed 
to hydrogen sulfide and ammonia.  The examiner noted that the 
veteran did not lose consciousness, and he reported that low 
grade exposure to those chemicals should only result in 
temporary symptoms.  The examiner suggested that the 
headaches might be related to sleep apnea or allergies; he 
did not believe the headaches were related to the chemical 
exposure.  

A VA examination was conducted in September 2004.  The record 
reports the veteran's history of recurrent progressively 
severe headaches since service.  The veteran reported that he 
was unable to determine what the trigger for the headaches 
was, though he sometimes had them when tired, with 
fluctuating blood pressure, and after nightmares.  After 
examination and review of the file, the examiner diagnosed 
the veteran with chronic migraine headaches.  The examiner 
opined that the headaches were not caused by or a result of 
PTSD.  Based on the veteran's history of waking up from 
nightmares with a headache, however, the examiner believed 
that the headaches could "possibly be aggravated" by PTSD.  

The Board finds that service connection is not warranted for 
migraine headaches.  Although the record includes a VA 
examiner's finding that the veteran's PTSD could possibly be 
aggravating his headaches, the examiner does not provide any 
medical rationale for how this could be so (meaning how it 
could result in a permanent worsening of the migraines rather 
than a temporary exacerbation) and, more importantly, the 
opinion is too conditional and speculative to carry probative 
value.  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  

The veteran has not provided any opinions from other doctors, 
or any other medical evidence, in support of his claim that 
his headaches are the result of or aggravated by his service-
connected PTSD.  The Board notes that the veteran has 
submitted evidence indicating that he had complained of 
migraine headaches for numerous years and that he had 
received medical treatment for his migraine headaches.  This 
evidence fails to indicate a nexus between the veteran's 
current migraine disorder and his PTSD, however, and the 
Board notes that some of the private treatment records 
indicate that the veteran's headaches were possibly due to 
sleep apnea or allergies, rather than PTSD.

Overall, the preponderance of the evidence of record is 
against a nexus between the veteran's chronic migraine 
headache and his service-connected PTSD.  Because the 
preponderance of the evidence is against such a nexus, 
service connection for migraine headaches on a secondary 
basis must be denied

Heart Condition

Service medical records do not report any findings indicative 
of a heart condition, and the August 1968 separation 
examination reported normal clinical findings for the heart 
and a negative history as to palpitation or pounding heart.  
Post-service medical records also do not report any finding 
or diagnoses of cardiovascular disease.  The records do 
indicate the veteran's history of a fluttering heart, which a 
physician stated was "probably ectopic beats, either 
[premature atrial contractions] or [premature ventricular 
contractions."  See May 2002 Northside Clinic record.  
Fluttering heart/ectopic beats are not "disabilities" for 
which service connection can be granted, however; they are 
symptoms which, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As stated above, 
the evidence does not indicate that a cardiovascular 
"disability" has been diagnosed, consequently, service 
connection for a heart condition must be denied.  

Hypertension

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

On August 7, 2008, the date of the Travel Board hearing, the 
veteran submitted a statement expressing his desire to 
withdraw his appeal of the issue of entitlement to service 
connection for hypertension.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue and it must be 
dismissed.


ORDER

Service connection for chronic migraine headaches secondary 
to PTSD is denied.  

Service connection for a heart condition secondary to PTSD is 
denied.

Service connection for hypertension is dismissed.  


REMAND

The veteran has reported that he has had problems with back 
pain since attending Jump School in service.  Service records 
indicate that the veteran has a parachute badge, and post-
service medical records indicate that the veteran has been 
diagnosed with lumbar spondylosis.  The Board notes that the 
veteran is competent to report a long-standing history of low 
back pain, and based on the evidence of a current diagnosis 
and the successful completion of Jump School in service, the 
Board finds that a VA examination should be conducted and an 
opinion obtained to determine whether the veteran's low back 
disorder is related to service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
lumbar spine disorder.  The examiner 
should state whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that the 
lumbar spine disorder was incurred in 
service or is otherwise causally related 
to service.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


